Exhibit SUNPOWER CORPORATION MANAGEMENT CAREER TRANSITION PLAN Preamble The Board of Directors of SunPower Corporation and its Compensation Committee believe that it is in the best interest of the Company and its wholly-owned subsidiaries (collectively, the “Company”) to provide additional security to (a) the Chief Executive Officer of the Company and those employees who have been employed by the Company for at least six (6) months and who report directly to the Chief Executive Officer (“Executives”) and (b) other key employees within the Company who are recommended for participation in the Plan (as defined below) by the Chief Executive Officer of the Company (“Key Managers” and, collectively with the Executives, “Plan Participants”).1 Accordingly, in order to (a) induce the Plan Participants to remain in the employ of the Company and (b) facilitate the hiring of new executive officers and key employees, the Company adopts the plan hereinafter set forth (the “Plan”) for the payment of certain benefits in the event that any Plan Participant’s employment is terminated either by the Company without Cause or by the Plan Participant for Good Reason. The Plan is an employee welfare benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).This Plan document is also the summary plan description of the Plan. Plan Provisions 1.Termination of Employment. 1.1Participation in Plan.A Plan Participant shall be entitled to participate in this Plan upon the termination of his or her employment (a) by reason of death or Disability or (b) by the Company without Cause or by the Plan Participant for Good Reason, in either case other than in Connection with a Change of Control.In the event a Plan Participant’s employment agreement, if any, is not renewed (i.e. terminated) upon the expiration of its term, under no circumstances shall such non-renewal/termination qualify as a termination of employment for purposes of triggering the compensation payable under Section 2 below. 1.2Compensation.The compensation payable under the circumstances set forth in Section 1.1 shall be as described in Section 2. 1.3Voluntary Termination for Good Reason.A termination of employment by a Plan Participant shall be deemed to be for Good Reason so long as one or more events qualifying as Good Reason has occurred, notwithstanding that the Plan Participant may have other reasons for terminating employment, including employment by another employer that the Plan Participant desires to accept. 1 Notwithstanding the foregoing, Marty Neese will not be considered a Plan Participant until July 2, 2009.Until such date, Marty Neese’s severance provisions will be stated exclusively in his Employment Agreement dated August 28, 2008. 1 2.Payments Upon Termination.Provided that the Plan Participant has executed (and not revoked within any applicable period) a release of claims against the Company in a form acceptable to the Company and submitted such release of claims to the Company within forty-five (45) days of the Date of Termination, upon a termination under the circumstances stated in Section 1.1, the Plan Participant shall be paid as follows: 2.1Termination by Death or Disability.In the event a Plan Participant’s termination of employment occurs as a result of his or her death or Disability, the Company shall pay such Plan Participant or his or her estate within sixty (60) days following the Date of Termination an amount equal to the sum of (a) the Plan Participant’s accrued and unpaid Base Salary through the Date of Termination and (b) any accrued and unpaid paid time-off (“PTO”) earned by such Plan Participant through the Date of Termination.For this purpose, this Plan shall be enforceable by the Plan Participant’s personal or legal representatives, executors, administrators, successors, heirs, distributes, devisees and legatees.The Company’s payment obligations under this Section 2.1 shall supersede the Company’s obligations set forth in Sections 2.2 and 2.3 in the event of a Plan Participant’s death or Disability. 2.2Key Managers. (a)Termination Other Than in Connection with a Change of Control.In the event a Key Manager’s employment is terminated either by the Company or its successors without Cause other than in Connection with a Change of Control and such termination constitutes a “separation from service” within the meaning of Section 409A of the Code, the Company shall pay such Key Manager an amount equal to the sum of: (i) Accrued Base Salary. Such Key Manager’s accrued and unpaid Base Salary through the Date of Termination; plus (ii) Accrued Bonus. In the event the Termination Date follows a completed fiscal year for which such Key Manager’s annual bonus relating to such prior completed fiscal year has not been paid as of the Termination Date, a payment equal to the actual bonus that would have been paid for such completed fiscal year; plus (iii) Paid Time-Off. Any accrued and unpaid PTO earned by such Key Manager through the Date of Termination; plus (iv) Additional Base Salary. Such Key Manager’s monthly Base Salary in effect on the Determination Date multiplied by six (6); plus (v) Pro Rata Target Bonus. Such Key Manager’s annual target bonus in effect on the Determination Date divided by twelve (12) and multiplied by the number of whole calendar months between the commencement of the then current fiscal year and the Date of Termination; plus (b)Medical and Dental Benefits. Continuation coverage for such Key Manager and his or her eligible dependents under the Company’s Benefit Plans for a period of six (6) months following the Date of Termination, or, if earlier, until such Key Manager is eligible for similar benefits from another employer (provided such Key Manager validly elects to continue coverage 2 under applicable law and assumes the cost, on an after-tax basis, for such continuation coverage); plus (i)Benefit Plans Make-Up Payment.Except as provided in Section 3.4, on or about January 31 of the year following the year in which the Date of Termination occurs and continuing on or about January 31 of the next succeeding year, if necessary, the Company will make a payment to the Key Manager (the “Benefit Plans Make-Up Payment”) such that after payment of all taxes incurred by the Key Manager, the Key Manager receives an amount equal to the amount the Key Manager paid during the immediately preceding calendar year for the Benefit Plans’ coverage described in this Section. (c)COBRA Coverage.The continuation of the Key Manager’s coverage under the Company’s Benefit Plans under Section 2.2(a)(vi) shall not in any manner extend the applicable coverage period for the Key Manager under the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”). 2.3Executives. (a)Termination Other Than in Connection with a Change of Control.In the event an Executive’s employment is terminated either by the Company or its successors without Cause other than in Connection with a Change of Control and such termination constitutes a “separation from service” within the meaning of Section 409A of the Code, the Company shall pay such Executive an amount equal to the sum of: (i) Accrued Base Salary. Such Executive’s accrued and unpaid Base Salary through the Date of Termination; plus (ii) Accrued Bonus. In the event the Termination Date follows a completed fiscal year for which such Executive’s annual bonus relating to such prior completed fiscal year has not been paid as of the Termination Date, a payment equal to the actual bonus that would have been paid for such completed fiscal year; plus (iii) Paid Time-Off. Any accrued and unpaid PTO earned by such Executive through the Date of Termination; plus (iv) Additional Base Salary. Such Executive’s monthly Base Salary in effect on the Determination Date multiplied by (i) twenty-four (24) if the Executive is the Chief Executive Officer of the Company and (ii) twelve (12) for each Executive other than the Chief Executive Officer of the Company; plus (v) Pro Rata Target Bonus. Such Executive’s annual target bonus in effect on the Determination Date divided by twelve (12) and multiplied by the number of whole calendar months between the commencement of the then current fiscal year and the Date of Termination; plus (vi) Medical and Dental Benefits.Continuation coverage for such Executive and such Executive’s eligible dependents under the Company’s Benefit Plans for a period of (i) twenty-four (24) months following the Date of Termination if such 3 Executive is the Chief Executive Officer of the Company and (ii) twelve (12) months following the Date of Termination if such Executive is not the Chief Executive Officer of the Company, or, if earlier, until such Executive is eligible for similar benefits from another employer (provided such Executive validly elects to continue coverage under applicable law and assumes the cost, on an after-tax basis, for such continuation coverage); plus (vii) Benefit Plans Make-Up Payment.Except as provided in Section 3.4, on or about January 31 of the year following the year in which the Date of Termination occurs and continuing on or about each January 31 until the year following the last year of Executive’s Benefit Plans’ coverage pursuant to this Section, the Company will make a payment to Executive (the “Benefit Plans Make-Up Payment”) such that after payment of all taxes incurred by Executive, Executive receives an amount equal to the amount Executive paid during the immediately preceding calendar year for the Benefit Plans’ coverage described in this Section. (b)COBRA Coverage.The continuation of Executive’s coverage under Section 2.3(a)(vi) shall not in any manner extend the applicable coverage period for the Executive under COBRA. 3.Payment Mechanics. 3.1Except as otherwise required by applicable law and as provided in Section 3.4, the Plan
